Citation Nr: 0926596	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-36 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
April 4, 2007, and in excess of 40 percent since April 4, 
2007, for a low back disability.

2.  Entitlement to a separate rating for radiculopathy of the 
right lower extremity.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that increased the disability rating for the 
Veteran's service-connected low back disability from 10 to 20 
percent disabling, effective May 9, 2005, and denied a TDIU 
rating.  A May 2007 rating decision increased the rating for 
the low back disability from 20 percent to 40 percent 
disabling, effective April 4, 2007, and denied a separate 
compensable rating for right lower extremity radiculopathy.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claims.

First, private treatment records are outstanding.  In July 
2008 correspondence, the Veteran indicated that he had an 
upcoming appointment with private physician Dr. Cosby in 
August 2008, but the report from that appointment has not 
been requested or obtained.  In addition, pursuant to the 
Board's May 2008 remand, the RO provided the Veteran with 
authorizations to obtain private treatment records from Atoka 
Chiropractic Clinic and Dr. Poisal.  Finally, the Veteran 
submitted a statement of services rendered at Baptist 
Memorial Hospital, but any further records associated with 
that treatment have not been obtained.  Accordingly, those 
records should be obtained.

With respect to the Veteran's claim for an increased rating 
for a low back disability, the Veteran's most recent VA 
examination was in April 2007.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  As the Veteran's condition may have 
worsened since the date of the latest examination, the Board 
finds that a new examination is in order.

Next, on VA examination in August 2005 and in April 2007, the 
examiner diagnosed the Veteran with L4-5 radiculopathy but 
determined that it was unrelated to the Veteran's service-
connected residuals of a compression fracture of the L1 
vertebra, as a compression fracture of the L1 vertebra would 
not cause L4-5 radiculopathy into the right lower extremity.  
The examiner did not, however, address whether the Veteran's 
service-connected residuals of a compression fracture of the 
L1 vertebra either caused or materially contributed to the 
development of the L4-5 radiculopathy, or whether the 
service-connected residuals of a compression fracture of the 
L1 vertebra aggravated the L4-5 radiculopathy.

In May 2008, the Board remanded the Veteran's claim for a 
separate rating for radiculopathy of the right lower 
extremity for an opinion as to whether the Veteran's low back 
disability caused or contributed to the disc rupture at L4-L5 
and the associated radiculopathy, and whether the low back 
disability aggravated the radiculopathy.  In August 2008, a 
VA examiner opined based on insufficient medical evidence it 
would be mere speculation to say whether or not the right L4- 
L5 radiculopathy was related to his original injury.  
However, it remains unclear whether the Veteran's right leg 
radiculopathy is related to his service-connected low back 
disability.  A remand by the Board confers on the Veteran, as 
a matter of law, the right to compliance with the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, a 
remand for an etiological opinion and rationale, and an 
additional examination addressing whether the Veteran's right 
lower extremity radiculopathy is related to his service-
connected low back disability is necessary.  In this regard, 
the examiner on remand should specifically reconcile the 
opinion with the August 2005, April 2007, and August 2008 VA 
opinions and any other opinions of record.

Lastly, with regard to the Veteran's claims of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the Veteran's pending claims 
for increased ratings.  The appropriate remedy where a 
pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from the Dr. D. 
Poisal at the Atoka Chiropractic Clinic, 
Dr. G. Cosby, Baptist Memorial Hospital, 
and any additional providers and treatment 
records identified by the Veteran.  All 
attempts to secure the records must be 
documented in the claims folder.

2.  Schedule a VA spine examination to 
determine the current nature and severity 
of his low back disability.  The claims 
file should be made reviewed and that 
review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any low back disability.
    
    (b)  Provide ranges of motion of the 
lumbar spine.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.

(d)  State the length of time during 
the past twelve months that the Veteran 
has had incapacitating episodes due to 
a low back disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require rest prescribed 
by a physician and treatment by a 
physician.

(e)  State whether any neurological 
impairments, including any 
radiculopathy of the lower extremities, 
and bowel and bladder abnormalities, 
are shown.

(f)  State what impact, if any, the 
Veteran's low back disability has on 
his employment and daily living 
activities.  The examiner should 
provide an opinion as to whether the 
service-connected low back disability, 
without consideration of any other 
nonservice-connected disability, 
renders him unable to secure or follow 
a substantially gainful occupation.

3.  Schedule a VA neurological examination 
to determine the current nature and 
etiology of any radiculopathy of the right 
lower extremity.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
August 2005, April 2007, and August 2008 
VA examinations and opinions, and discuss 
private and VA medical records relating to 
the low back disability.  The rationale 
for all opinions must be provided.  
Specifically, the examiner should provide 
the following opinions:

(a)  Is it as likely as not (50 percent 
or more probability) that any disc 
rupture at L4-L5 and associated 
radiculopathy are due to or the result 
of the service-connected low back 
disability ?

(b)  Is it as likely as not (50 percent 
or more probability) that any L4-L5 
disc rupture or radiculopathy has been 
aggravated by the Veteran's service 
connected low back disability?  The 
examiner should state whether any 
permanent increase in the underlying 
pathology was due to normal progression 
of the disorder.

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 



Veterans Claims for development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

